    Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 1 of 7 PageID #: 1080




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    LAURA GALFORD,
                                                        MEMORANDUM AND ORDER
                          Plaintiff,
                                                        Case No. 1:18-cv-06784
           -against-

    COMMISSIONER OF SOCIAL
    SECURITY,

                           Defendant.
    ------------------------------------------------x
    Appearances:                                        For the Defendant:
    For the Plaintiff:                                  RICHARD P. DONOGHUE, ESQ.
    DANIEL A. OSBORN, ESQ.                              United States Attorney
    Osborn Law, P.C.                                    Eastern District of New York
    43 West 43rd Street, Suite 131                      By: PETER W. JEWETT, ESQ.
    New York, NY 10036                                  Assistant United States Attorney
                                                        271 Cadman Plaza East, 7th Floor
BLOCK, Senior District Judge:                           Brooklyn, New York 11201

          Laura Galford seeks review of the Commissioner of Social Security’s denial

of her application for disability insurance benefits (“DIB”). Both parties move for

judgment on the pleadings.1 For the following reasons, Galford’s motion is granted,

the Commissioner’s motion is denied, and the case is remanded for further

administrative proceedings consistent with this order.



1
 Galford moved for relief under 42 U.S.C. 405(g), which authorizes the Court to
enter “a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a
rehearing.”
                                                   1
    Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 2 of 7 PageID #: 1081




                                               I.

        On March 19, 2015, Galford applied for benefits, claiming she became

disabled on August 20, 2014. Her application was denied. She requested a hearing

before an Administrative Law Judge (“ALJ”). A hearing was held on August 2,

2017.2 ALJ Andrea Addison found that Galford was not disabled in an October 19,

2017 decision. The ALJ determined that Galford had the following severe

impairments: “spine disorders including cervical and lumbar herniated discs with

radiculopathy, affective disorders/depression, anxiety/panic attacks, torn meniscus

right side, and multilevel osteoarthritis including ankle osteoarthritis.” AR 12. The

ALJ also concluded Galford has the residual functional capacity to:

        perform sedentary work as defined in 20 CFR 404.1567(a) except that
        claimant can frequently climb ramps, stairs, ladders, ropes, and
        scaffolds. The claimant can frequently balance, stoop, kneel, crouch,
        and crawl. The claimant requires the option to alternate sitting and
        standing at will without going off task. The claimant can frequently
        handle, finger, or grasp. The claimant can perform simple, routine
        tasks. The claimant can tolerate occasional and superficial interaction
        with the public. The claimant can tolerate occasional changes in the
        work setting.
AR 16. The Appeals Council denied Galford’s request for review. This appeal

followed.




2
 At the October 2017 hearing, a vocational expert testified that a sedentary,
unskilled worker with postural and mental limitations could be employed as a
“bench hand,” “document preparer,” or as a “table worker.” AR 87.
                                           2
 Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 3 of 7 PageID #: 1082




                                         II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).

                                        III.

      Remand is appropriate in light of two errors made by the ALJ in determining

Galford’s residual functional capacity (“RFC”).

      First, the ALJ erred by calculating an RFC that was unsupported by the

medical record.

      In deciding a disability claim, an ALJ must weigh all the evidence available

to make an RFC finding that is consistent with the whole record. See Lesterhuis v.

Colvin, 805 F.3d 83, 86 n.2 (2d Cir. 2015) (“the Commissioner determines, based

on all the relevant medical and other evidence of record, the claimant's ‘residual

functional capacity’”) (citing 20 C.F.R. §§ 404.1520, 404.1525, 404.1526,

404.1545).




                                          3
 Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 4 of 7 PageID #: 1083




      Here, the ALJ’s RFC determination rested primarily on a medical

examination conducted by the Commissioner’s consultant, Dr. Lamberto Flores.

However, the ALJ’s conclusion ignored the overall thrust of Dr. Flores’ report and

the undisputed evidence of numerous, serious medical issues he documented. In

her RFC determination, the ALJ found that Galford could “frequently climb ramps,

stairs, ladders, ropes, and scaffolds” and could “frequently balance, stoop, kneel,

crouch, and crawl.” AR 16. There was no basis for this RFC assessment.

      The treating physician, Dr. Frank Scafuri, opined that Galford could never

climb “stairs and ramps” or “ladders or scaffolds.” AR 970. He did not believe she

could “balance,” “stoop,” “kneel,” “crouch,” or “crawl” under any circumstances.

Id. Dr. Scafuri found Galford lacked any ability to lift or carry due to “torn

meniscus, cervical disc herniations/radiculopathy and lower back pain which limits

motion and causes severe pain.” AR 967. He also believed that she could never

“reach” or “push/pull.” AR 969. Dr. Scafuri’s opinion illustrates the extent of

Galford’s limitations and directly contradicts the ALJ’s RFC assessment.

      Notably, Dr. Flores did not testify. He conducted a single examination of

Galford in 2015. See Selian, 708 F.3d at 419 (“ALJs should not rely heavily on the

findings of consultative physicians after a single examination”). The ALJ focused

on Dr. Flores’ head to toe assessment, which found normal functioning in many

areas of the body. See AR 732-33. Yet, Dr. Flores also diagnosed Galford with


                                          4
 Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 5 of 7 PageID #: 1084




nine medical conditions, many of which the ALJ acknowledged were severe.

According to Dr. Flores, Galford suffered from “rotator cuff tear,” “right knee

arthritis,” “neuropathy,” “cervical herniated disk,” “lumbar herniated disk,” “hip

arthritis,” “carpal tunnel syndrome,” “right foot sprain,” “hypertension,” “torn

meniscus,” and “obesity.” AR 733. These nine conditions were the source of

Galford’s pain, lack of balance, difficulty moving key extremities, and difficulty

alternating between the sitting and standing position.

      “[I]t is well-settled that ‘the ALJ cannot arbitrarily substitute [her] own

judgment for competent medical opinion.’” Balsamo v. Chater, 142 F.3d 75, 81

(2d Cir. 1998) (citing McBrayer v. Secretary of Health and Human Servs., 712

F.2d 795, 799 (2d Cir.1983)). Nor is the ALJ “‘free to set his own expertise against

that of a physician who [submitted an opinion to or] testified before him.’” Id. In

the absence of clear medical evidence supporting the ALJ’s RFC determination,

she effectively substituted her own judgment for that of the physicians.

      Plainly, the medical evidence does not support the ALJ’s conclusion that

Galford could climb ramps, ladders, ropes and scaffolding or balance, stoop, kneel,

crouch, and crawl in a professional setting.

                                         IV.

      Second, the ALJ erred by failing to account for Galford’s mental health

issues in the RFC determination. The Second Circuit has “remanded for further


                                          5
 Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 6 of 7 PageID #: 1085




administrative proceedings” where the “Commissioner failed to account for any

functional limitations associated with [claimant’s] depression when determining

her residual functional capacity.” Parker-Grose v. Astrue, 462 F.App'x 16, 17 (2d

Cir. 2012) (summary order). “A RFC determination must account for limitations

imposed by both severe and nonsevere impairments.” Parker-Grose, 462 F.App'x

at 18; see also 20 C.F.R. § 404.1545(a)(2) (“We will consider all of your medically

determinable impairments of which we are aware ... when we assess your [RFC]”).

      The ALJ found Galford’s anxiety, panic attacks, and depression were severe

impairments but she failed to account for these disorders in the RFC analysis. This,

too, was inconsistent with the record. Dr. David Lefkowitz, a Ph.D. psychiatric

consultant, diagnosed “unspecified anxiety disorder” and “major depressive

disorder without psychotic features.” AR 738-39. Dr. Hou, a consulting physician,

found “moderate” difficulties in “maintaining social functioning” and “moderate”

difficulties in “maintaining concentration, persistence or pace.” AR 98.

      The ALJ’s RFC determination did not impose any limitations in response to

the mental health evidence. She merely found that Galford can tolerate “occasional

and superficial interaction with the public” and “changes in the work setting.” AR

16. The ALJ should have specifically accounted for the functional limitations

arising from what she characterized as severe depression, anxiety disorders, and

panic attacks.


                                         6
 Case 1:18-cv-06784-FB Document 20 Filed 10/06/20 Page 7 of 7 PageID #: 1086




                                 CONCLUSION

      Because the ALJ improperly applied the relevant standards, the correct

remedy is remand for further proceedings. See Sczepanski v. Saul, 946 F.3d 152, 161

(2d Cir. 2020); Rosa v. Callahan, 168 F.3d 72, 82 (2d Cir. 1999). For the foregoing

reasons, Galford’s motion is GRANTED, the Commissioner’s motion is DENIED,

and the case is REMANDED for further administrative proceedings consistent with

this order.



SO ORDERED.

                                            _/S/ Frederic Block___________
                                            FREDERIC BLOCK
                                            Senior United States District Judge

   Brooklyn, New York
   October 5, 2020




                                        7
